      Case 3:21-cv-01594-CAB-LL Document 4 Filed 09/13/21 PageID.28 Page 1 of 3



 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                          SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   RAYMONDA SINGLETON,                                 Case No.: 21-cv-1594-CAB-LL
 9                                      Plaintiff,
                                                         ORDER:
10   v.                                                  1) DISMISSING CIVIL ACTION AS
                                                         FRIVOLOUS AND FOR FAILING
11   SDG&E, et al.,
                                                         TO STATE A CLAIM PURSUANT
12                                   Defendants.         TO 28 U.S.C. § 1915(e)(2)(B)(i), (ii);
13
                                                         AND
14
                                                         2) DENYING MOTIONS TO
15
                                                         PROCEED IN FORMA PAUPERIS
16                                                       AND TO APPOINT COUNSEL AS
                                                         MOOT [Doc. Nos. 2, 3]
17
18
19
           Plaintiff Raymonda Singleton filed this civil action against a host of defendants,
20
     including San Diego Gas & Electric (“SDG&E”), Cox Internet, Housing Urban and
21
     Development, and Kaiser Hospital, among others. [Doc. No. 1.] Plaintiff did not prepay
22
     the civil filing fees required by 28 U.S.C. § 1914(a) at the time of filing; instead, she has
23
     filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a)
24
     [Doc. No. 2], together with a Motion to Appoint Counsel. [Doc. No. 3.]
25
           I.     Screening Pursuant to 28 U.S.C. § 1915(e)(2)(B)
26
           A complaint filed by any person seeking to proceed IFP pursuant to 28 U.S.C. §
27
     1915(a) is subject to sua sponte dismissal if it is “frivolous, malicious, fail[s] to state a
28

                                                     1
                                                                                  21-cv-1594-CAB-LL
      Case 3:21-cv-01594-CAB-LL Document 4 Filed 09/13/21 PageID.29 Page 2 of 3



 1   claim upon which relief may be granted, or seek[s] monetary relief from a defendant
 2   immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845,
 3   845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to
 4   prisoners.”); Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (“[S]ection
 5   1915(e) not only permits, but requires a district court to dismiss an in forma pauperis
 6   complaint that fails to state a claim.”); see also Chavez v. Robinson, 817 F.3d 1162, 1167-
 7   68 (9th Cir. 2016) (noting that § 1915(e)(2)(B) “mandates dismissal—even if dismissal
 8   comes before the defendants are served”). Congress enacted this safeguard because “a
 9   litigant whose filing fees and court costs are assumed by the public, unlike a paying litigant,
10   lacks an economic incentive to refrain from filing frivolous, malicious, or repetitive
11   lawsuits.” Denton v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490
12   U.S. 319, 324 (1989)).
13         Complaints must also comply with Federal Rule of Civil Procedure 8, which requires
14   that each pleading include a “short and plain statement of the claim,” FED. R. CIV. P.
15   8(a)(2), and that each allegation “be simple, concise, and direct.” FED. R. CIV. P. 8(d)(1).
16   See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). In addition to the grounds for sua
17   sponte dismissal set out in § 1915(e)(2)(B), the district court may also dismiss a complaint
18   for failure to comply with Rule 8 if it fails to provide the defendant fair notice of the wrongs
19   allegedly committed. See Cafasso, United States ex rel. v. General Dynamics C4 Systems,
20   Inc., 637 F.3d 1047, 1059 (9th Cir. 2011) (citing cases upholding Rule 8 dismissals where
21   pleadings were “verbose,” “confusing,” “distracting, ambiguous, and unintelligible,”
22   “highly repetitious,” and comprised of “incomprehensible rambling”).
23         Here, Plaintiff’s complaint fails to comply with Rule 8 and fails to state a claim upon
24   which relief can be granted. The complaint consists of incoherent and rambling narrative
25   alleging the “energy sources (smart meters)” within Plaintiff’s housing community
26   somehow caused her damage, but it is unclear what laws or rights Plaintiff claims were
27   violated or infringed. Moreover, the only relief Plaintiff seeks is to “assist in my aquiring
28   [sic] assistance in relocating to a healthier environment, assist in investing in products +

                                                    2
                                                                                    21-cv-1594-CAB-LL
      Case 3:21-cv-01594-CAB-LL Document 4 Filed 09/13/21 PageID.30 Page 3 of 3



 1   items to live safely and securely in my daily living environment.” [Doc. No. 1 at 3.]
 2   Plaintiff has not explained why she is entitled to this relief from the Court, or how the Court
 3   could provide the requested relief. The complaint is therefore frivolous and fails to state a
 4   claim upon which relief can be granted.
 5         Accordingly, even if Plaintiff is entitled to proceed IFP, the complaint must be
 6   dismissed.     Anderson v. Sy, 486 Fed. Appx. 644 (9th Cir. 2012) (“The district court
 7   properly dismissed [the lawsuit] as frivolous because the complaint contains
 8   indecipherable facts and unsupported legal assertions.”); Adams v. FBI San Francisco
 9   Field Office Supervisor & Agents, No. 19-CV-02977-YGR (PR), 2019 WL 5626261, at *1
10   (N.D. Cal. Oct. 31, 2019) (“A claim that is totally incomprehensible may be dismissed as
11   frivolous as it is without an arguable basis in law.”). Moreover, “[w]hen a case may be
12   classified as frivolous or malicious, there is, by definition, no merit to the underlying action
13   and so no reason to grant leave to amend.” Lopez, 203 F.3d at 1128, n.8.
14         II.      Conclusion
15         For the foregoing reasons, it is hereby ORDERED as follows:
16         1. The complaint is DISMISSED without leave to amend;
17         2. Plaintiff’s Motion to Proceed IFP [Doc. No. 2] and Motion for Appointment of
18               Counsel [Doc. No. 3] are DENIED AS MOOT;
19         3. The Court CERTIFIES that an IFP appeal from this order would be frivolous
20               and therefore would not be taken in good faith pursuant to 28 U.S.C. §
21               1915(a)(3); and
22         4. The Clerk of Court shall CLOSE this case.
23         It is SO ORDERED.
24   Dated: September 13, 2021
25
26
27
28

                                                    3
                                                                                    21-cv-1594-CAB-LL
